United States District Court
Northern District of California

So ~sF OH A BS WY

SO

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

27
28

 

 

Case 3:18-cv-06643-MMC Document 8 Filed 11/14/18 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 18-cv-06643-NC
| Plaintiff, | ORDER REASSIGNING CASE

¥.

UNITED MICROELECTRONICS
CORPORATION, et al.,

 

Defendants.

 

GOOD CAUSE APPEARING THEREFORE,

IT IS ORDERED that this case is reassigned to the Honorable Maxine M, Chesney in the
SAN FRANCISCO division for all further proceedings. Counsel are instructed that all future
filings shall bear the initials MMC immediately after the case number.

All hearing and trial dates presently scheduled are vacated. However, existing briefing
schedules for motions remain unchanged. Motions must be re-noticed for hearing before the judge
to whom the case has been reassigned, but the re-noticing of the hearing does not affect the prior
briefing schedule.: Other deadlines such as those for ADR compliance and discovery cutoff also

remain unchanged.

Dated: November 14, 2018 FOR THE EXECUTIVE COMMITTEE

Yering
Susan Y. Soong
Clerk, United States District Court

A true and correct copy of this order has been served by mail upon any pro se parties.

 
